Citation Nr: 1337022	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral foot disability, claimed as secondary to cold weather injury.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, and completed Army National Guard service thereafter. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record shows the Veteran has a number of foot disorders, including sinus tarsi syndrome, hyperkeratosis, gout, capsulitis, and degenerative skeletal changes with calcaneal spurs and mild hallux valgus deformity.  He claims the problems with his feet stem from a cold weather injury sustained during winter field exercises in Germany in 1966.  Although the available service records show no foot complaints, the Veteran denied any foot trouble in a 1967 report of medical history prepared in connection with his service separation, and the feet were characterized as normal when he enlisted in the Army National Guard in 1984, given that he has current disability, and he is competent to report the claimed injury and in-service symptoms, he should be examined in order to determine whether any current disability is consistent with a cold injury.  

In addition, other medical records the Veteran identified as relevant should be sought; i.e., Social Security Administration records, and those from the Poplar Bluff Neurology Center.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Obtain all VA treatment records of the Veteran related to the treatment of his feet that are dated after August 2010.  

2. Ask the Veteran either to submit, or to authorize VA to obtain on his behalf, the private medical records from Dr. Choudhary at the Poplar Bluff Neurology Center, and any other outstanding private treatment records pertaining to the Veteran's bilateral foot disability.

3. Request copies of the medical records used by the Social Security Administration in awarding the Veteran disability benefits.  

4. Then, afford the Veteran a VA examination to ascertain whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any current bilateral foot disability is consistent with a 1966 undocumented cold weather injury.  The examiner should be provided the Veteran's claims file for review and after considering it, together with the examination findings enter an opinion as to whether it is at least as likely as not that any current foot disability was caused by a 1966 cold weather injury.  

The examiner should explain the medical basis or bases for the opinion and identify the pertinent evidence of record.  If the requested medical opinion cannot be given, the examiner must state the reason(s) why.  

5. After the above actions are completed, readjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



